Exhibit 10.1.8

COSTCO WHOLESALE CORPORATION
SIXTH RESTATED 2002 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
 
1.
Grant of Stock Units



You are hereby granted Employee Stock Units covering the number of shares of
Costco Wholesale Corp. common stock (the “Shares”) specified in the Grant Detail
made available electronically in connection with the grant (the “Detail”). By
accepting this grant, the Employee acknowledges and agrees that this grant is
subject to the terms and conditions of this Agreement and of the Costco
Wholesale Corporation Sixth Restated 2002 Stock Incentive Plan (the "Plan"),
which is incorporated here by reference and a copy of which can be found on the
Company's internal website or obtained through the Financial Planning
Department.
2.
Vesting Schedule and Delivery of Shares



(a) The Stock Units are not Shares; they will be converted into shares when the
Stock Units are settled subsequent to vesting. Generally, your Stock Units will
settle and be issued as Shares on the schedule set forth in the Detail. You will
receive the Shares within 10 business days of the anniversary of the grant date.
Fractional shares will be rounded down to the nearest whole number. A portion of
your Shares will be withheld to cover taxes.
(b) Active employees who attain 25 or more years of service shall qualify for
accelerated vesting: one-third of the then unvested Stock Units for 25 or more
years of service; two-thirds of the newly granted Stock Units for 30 or more
years of service or one-half of the then unvested Stock Units for those grants
which have already received the accelerated vesting related to the 25 years of
service; and all of the newly granted or then unvested Stock Units for 35 or
more years of service. Following this accelerated vesting, unvested Stock Units
shall vest on a pro rata basis over the remaining term of the grant at the dates
set forth in the Detail


For example, if you receive on October 22 a grant of 6,000 Stock Units with a
five-year vesting schedule and attain 25 years of service on the following April
15, at the next October 22 you will vest as to 1,200 Stock Units for the normal
annual vesting (one-fifth times 6,000) and as to an additional 1,600 Stock Units
due to years of service (6,000 minus 1,200 times one-third).
If you received the same grant of 6,000 Stock Units with a five-year vesting
schedule and had attained 25 years of service prior to the October 22 grant
date, you would receive 2,000 Stock Units (6,000 times one-third) on the date of
grant. If on the following April 15, you attained 30 years of service, then on
the following October 22, you would receive 800 Stock Units for the normal
annual vesting (6,000 minus 2,000 times one-fifth), and an additional 1,600
Stock Units due to years of service (6,000 minus 2,800 times one-half). For
those first receiving grants in or after October 2013, long-service periods
required for accelerated vesting require continuous years of service.
(c) If your employment is terminated other than for cause, you will vest in
additional stock units as set forth below. For purposes of this subparagraph
(c), the quarterly dates are: January 22; April 22; and July 22.
i. Except in the case of years when a new accelerated vesting threshold (25, 30,
or 35 years of service) is or would be reached, for each complete quarter that
has passed since the anniversary of the grant date you will vest in 25% of the
Stock Units that were scheduled to vest that grant year. For example, if you
receive a grant on October 22 of 6,000 Stock Units with a five-year vesting
schedule and you terminate on the next April 23 (two quarters later) you will
vest as to 600 Stock Units (one-fifth times 6,000 times two-fourths). You will
receive shares within 90 days of termination.
ii. If you terminate after the grant date (other than a termination for cause)
and have by the end of the immediately preceding calendar quarterly vesting date
attained the required years of service, you will receive the Pro Rata Number of
Shares that have vested under the normal annual vesting and the Shares that you
have qualified for based on accelerated vesting within 90 days of your
termination. For example, if under the example above, you

1

--------------------------------------------------------------------------------



had received a grant of 6,000 Stock Units and had already attained 25 years of
service prior to the date of grant, attained 30 years of service on the
following April 15, and Terminated (other than for cause) on August 30, you
would receive 600 Stock Units as a result of your Pro Rata Number of shares from
normal annual vesting (6,000 minus 2,000 times one-fifth times three-fourths),
and an additional 1,700 Stock units due to years of service (6,000 minus 2,600
times one-half).
iii. If you terminate before the end of the first quarterly date (January 22),
you will not vest in any otherwise unvested shares. For example, if you receive
a grant on October 22 of 6,000 Stock Units with a five-year vesting schedule and
you attain 25-years of service on December 1, and you terminate on December 2,
you would not receive any Stock Units from that award.
(d) Accelerated vesting also will occur at death. That vesting will be 100% if
you were an officer at the Assistant Vice President level or above or if you
have ten or more years of service. Otherwise, that vesting will be 50% (after
giving credit for the quarterly vesting applied for terminations). Shares will
be distributed within 90 days of death.
(e) No further vesting (including without limitation any accelerated vesting)
shall occur if you are terminated for cause. Vesting shall continue during a
leave of absence; provided, however, that the Administrator has the discretion
to cancel Stock Units or forfeit vesting in connection with a leave of absence.
(f) If you voluntarily or involuntarily experience a change to employment status
or to a position in the Company that is not eligible for a Stock Unit Grant or
is eligible for a lesser number of Stock Units, except as otherwise determined
by the Administrator, vesting shall cease at the time of such change or occur at
the lesser number associated with the new position; in connection with the
change in status or position, at the anniversary of the grant you will vest at
your prior position award level based on the number of full quarters of service
since the prior grant date anniversary achieved at that position prior to the
change in status.


3.
Section 409A



Notwithstanding anything in this Agreement to the contrary: to the extent that
the Company in good faith determines that any action provided for under section
2 constitutes a “deferral of compensation” and that the Employee is a "specified
employee" (in each case as such terms are defined under Internal Revenue Code
section 409A), no amounts shall be paid and no delivery of Shares shall be made
to the Employee prior to the earliest of (a) the Employee’s death following the
date of Termination, or (b) six months after the date of the Employee’s
Termination with the Company. Issuance of Shares with respect to the Stock Unit
will be made at a time and/or upon the occurrence of events that comply with
Section 409A of the Code, including, without limitation, on a Change In Control
event that is defined in section 409A(a)(2)(A)(v) and shall include, where
required in the case of specified employees, the six-month delay in section
409A(a)(2)(B).


4.
No Shareholder Rights



Stock Units represent hypothetical shares of Stock. Until the Stock Units vest
and Shares are issued, you shall not be entitled to any of the rights or
benefits generally accorded to shareholders. Unless otherwise determined by the
Administrator, delivery of Shares must be effected by book-entry credit to a
custody account (the "Custody Account") maintained by you with a Custodian
designated by the Company. You shall be the beneficial owner of any Shares
properly credited to the Custody Account. You shall have no right to any
dividend or distribution or vote or other shareholder rights with respect to
such Shares if the record date is prior to the date the Custody Account is
properly credited with the Shares.


5.
Taxes



(a) For tax and withholding purposes, the value of any Shares issued shall be
determined based on the closing stock price on the date of vesting, regardless
of when the Shares are actually credited to a Custody Account. You shall be
liable for any and all taxes, including (without limitation) withholding taxes,
interest or penalties arising

2

--------------------------------------------------------------------------------



out of this grant, the vesting of Stock Units, any violation of Code section
409A that impacts this Stock Unit, or the transfer of Shares or other property
in settlement of the Stock Units. In the event that the Company or the Employer
(as defined below) is required to withhold taxes as a result of the grant or
vesting of Stock Units, the transfer of Shares or other property in settlement
of the Stock Units, or any subsequent sale of Shares issued in settlement of
such Stock Units, you shall surrender a sufficient number of whole Shares as
necessary to cover all required withholding taxes and required social security
contributions at the time the restrictions on the Stock Units lapse. To the
extent that any surrender of Shares for payment is insufficient, you authorize
the Company and its Affiliates, which are qualified to deduct tax at source, to
deduct all applicable required withholding taxes and social security
contributions from your compensation. You agree to pay any amounts that cannot
be satisfied from wages or other cash compensation, to the extent permitted by
law.
(b) Regardless of any action the Company or the Employee's employer (the
"Employer") takes with respect to any or all income tax, social security,
payroll tax, payment on account, other tax-related withholding or information
reporting ("Tax-Related Items"), the Employee acknowledges and agrees that the
ultimate liability for all Tax-Related Items legally due by Employee is and
remains the Employee's responsibility and that the Company and the Employer: (i)
make no representations nor undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of this grant of Stock Units,
including the vesting of Stock Units, subsequent payment of Shares related to
such Stock Units or the subsequent sale of any Shares acquired pursuant to such
Stock Units; and (ii) do not commit to structure the terms or any aspect of this
grant of Stock Units to reduce or eliminate the Employee's liability for
Tax-Related Items. The Company may refuse to deliver Shares if the Employee
fails to comply with the Employee's obligations in connection with the
Tax-Related Items.


6.
Data Privacy Consent

The Employee consents, to the extent applicable law requires consent, to the
collection, use and transfer, in electronic or other form, of the Employee's
personal data by and among, as applicable, the Company and its Affiliates for
the exclusive purpose of administering the Employee's participation in the Plan.
The Employee understands that the Company, the Employer and their Affiliates
hold certain personal information about the Employee, including name, home
address and telephone number, date of birth, social security or insurance number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company or by the Employer, details of all
options or any other entitlement to shares of stock awarded, canceled,
purchased, exercised, vested, unvested or outstanding in the Employee's favor
for the purpose of administering the Plan ("Data"). The Employee understands
that the Data may be transferred to third parties assisting in the
administration of the Plan, that these recipients may be located in the
Employee's country or elsewhere and that the recipient country may have
different data privacy laws and protections than the Employee's country. The
Employee understands that he may request a list with the names and addresses of
any potential recipients of the Data, request information as to the nature of
the Data provided to other parties, and withdraw the consent contained in this
section, all by contacting the Financial Planning Department, and understands
that refusing or withdrawing consent may affect his ability to participate in
the Plan.


7.
Plan Information



The Employee acknowledges receipt of copies of the Plan and the Plan prospectus
from the Company and agrees to receive shareholder information, including copies
of any annual report, proxy statement and periodic report, from the investor
relations section of the Company's website at http://www.costco.com. The
Employee acknowledges that copies of the Plan, Plan prospectus, Plan information
and shareholder information are also available upon written or telephonic
request to the Financial Planning Department, 999 Lake Drive, Issaquah, WA
98027. If the Employee has received this or any other document related to the
Plan translated into a language other than English and if the translated version
is different than the English version, the English version will control.





3

--------------------------------------------------------------------------------



8.
Acknowledgment and Waiver



Employee agrees that:


(a) the Plan is discretionary in nature and may be modified, amended, suspended
or terminated by the Company at any time unless otherwise provided in the Plan
or this Agreement; and that the grant of Stock Units is discretionary and does
not create any contractual or other right to receive future grants of Awards or
other benefits in lieu of Awards, even if Awards have been granted repeatedly in
the past;


(b) the Employee's participation in the Plan shall not create a right to further
employment with the Company, does not create an employment contract with the
Company, and shall not interfere with the ability of the Company to terminate
the Employee's employment relationship at any time, with or without cause, and
it is expressly agreed and understood that employment is terminable at the will
of either party, insofar as permitted by law;


(c) the Stock Units and resulting benefits are an extraordinary item that is
outside the scope of the Employee's employment contract, if any, and are not
part of normal or expected compensation or salary for any purposes, including
for purposes of calculating any severance, resignation, termination, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments insofar as permitted by law;


(d) the future value of the Shares is unknown, may increase or decrease from the
date of grant or vesting of the Stock Unit and cannot be predicted with
certainty. No claim or entitlement to compensation or damages shall arise from
termination of this grant of Stock Units or diminution in value of this grant of
Stock Units resulting from changes in the value of the Company’s stock or the
Employee's Termination by the Company (for any reason whatsoever and whether or
not in breach of local labor laws) and the Employee irrevocably releases the
Company from, and agrees not to pursue against the Company, any such claim that
may arise; and


(e) upon the Employee’s Termination (whether or not such Termination constitutes
a breach of local labor laws), the Employee's right to receive benefits shall be
only as set forth in this Agreement; his Termination shall be effective at the
date reasonably anticipated by the Company and the Employee that the Employee
will no longer be employed at a level equal to or greater than 21% percent of
his average level of services over the immediately preceding thirty-six month
period. Employee’s Termination will not be extended by any notice period
mandated under local law (e.g., active employment would not include a period of
"garden leave" or similar period pursuant to local law); and the Committee shall
have the exclusive discretion to determine when the Employee is no longer
actively employed for purposes of this grant of Stock Units.


9.
Miscellaneous

(a) The Company shall not be required to treat as the owner of Stock Units, and
associated benefits hereunder, any transferee to whom such Stock Units or
benefits shall have been so transferred in violation of this Agreement.
(b) The parties agree to execute such further instruments and to take such
action as may reasonably be necessary to carry out the intent of this Agreement.
(c) Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon delivery to the Employee at the
Employee's address then on file with the Company.
(d) The Plan and this Agreement constitute the entire agreement of the parties
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements of the Company and the Employee with respect
to that subject matter and may not be modified adversely to the Employee's
interest except by means of a writing signed by the Company and the Employee.
This Agreement is governed by the laws of the State of Washington. In the event
of any conflict between the terms and provisions of the Plan and this Agreement,
the Plan terms and provisions shall govern (subject to section 9(e)).
Capitalized terms used but not defined in this Agreement have the meanings
assigned to them in the Plan. Certain other important terms governing this
contract are contained in the Plan. If issues of interpretation arise under this
Agreement, the judgment of the Administrator

4

--------------------------------------------------------------------------------



shall be final.
(e) To the extent the Company determines that this Agreement is subject to
section 409A, but does not conform with the requirements thereof, the Company
may at its sole discretion amend or replace the Agreement to cause the Agreement
to comply with section 409A.
(f) The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.


PLEASE RETAIN THIS AGREEMENT FOR YOUR RECORDS
Oct 2013 rev.



5